REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2012/0300904) discloses a radiation detector (13), comprising: a scintillator configured to emit a second radiation upon receiving a first radiation (par. 48) from a pulsed radiation source (par. 46: plural pulsed irradiation), pixels (par. 48), and a controller (par. 49); wherein each of the pixels is configured to detect the second radiation (pars. 46 and 48); wherein the pulsed radiation source is configured to emit the first radiation during ON periods and configured not to emit the first radiation during OFF periods (par. 46: plural pulsed irradiation); wherein the first radiation is X-ray and the second radiation is light (par. 48). 
However, the prior art fails to disclose or fairly suggest a radiation detector, including: wherein the controller is configured to determine that the pulsed radiation source is at one ON period of the ON periods or at one OFF period of the OFF periods wherein the controller is configured to cause the pixels to integrate signals with determination that the radiation source is at the one ON period and the controller is configured to cause the pixels not to integrate signals with determination that the radiation source is at the one OFF period, in combination with all of the other recitations in the claim. 

Regarding claim 19 and its dependent claim(s), if any, the prior art (e.g., US 2012/0300904) discloses a corresponding radiation detector. 
However, the prior art fails to disclose or fairly suggest a radiation detector, including: wherein the controller is configured to determine that the pulsed radiation source is at one ON period of the ON periods or at one OFF period of the OFF periods; 4Application No. 16/170,579Attorney Docket No. 1810-0045US wherein the radiation detector is configured to integrate signals with determination that the radiation source is at the one ON period and the controller is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on February 1, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/170545 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884